Circuit Court for Baltimore City
CC#112180031

                                   IN THE COURT OF APPEALS OF MARYLAND



                                                 No.119


                                          September Term, 2013



                                             STATE OF MARYLAND


                                                  v.


                                            DAMERUM BURROUGHS




                                       Barbera, C.J.
                                       Harrell
                                       Battaglia
                                       Greene
                                       Adkins
                                       McDonald
                                       Watts,

                                                          JJ.




                                             PER CURIAM ORDER




                                        Filed: July 21, 2014
STATE OF MARYLAND                    *     IN THE

                                     *     COURT OF APPEALS

           v.                        *     OF MARYLAND

                                     *     No. 119

DAMERUM BURROUGHS                    *     September Term, 2013



                             PER CURIAM ORDER

     The Court having considered and granted the petition for writ

of certiorari in the above entitled case, it is this 21st day of

July, 2014,

     ORDERED,    by   the    Court   of   Appeals    of    Maryland,     that the

judgment of the Court of Special Appeals be, and it is hereby,

vacated   and   the   case    is   remanded   to    that   Court   for    further

consideration in light of Nalls v. State, 437 Md. 674, 89 A.3d 1126

(2014); Melvin v. State, 437 Md. 674, 89 A.3d 1126 (2014); Szwed v.

State, 438 Md. 1, 89 A.3d 1143 (2014); and Morgan v. State, 438 Md.

11, 89 A.3d 1149 (2014). Costs in this Court to be paid by the

Respondent, and costs in the Court of Special Appeals to abide the

result.




                                           /s/Mary Ellen Barbera
                                                  Chief Judge